Citation Nr: 1209444	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  08-00 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable evaluation for traumatic arthritis of the left knee, with limited extension, prior to November 3, 2008.

2.  Entitlement to an increased rating greater than 10 percent for traumatic arthritis of the left knee, with limited extension, on and after November 3, 2008.

3.  Entitlement to an initial evaluation greater than 10 percent for traumatic arthritis of the left knee, with limited flexion.

4.  Entitlement to a total disability rating for compensation based on individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from October 1952 to October 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2007 and November 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO).

In a November 2009 statement and during his November 2009 hearing before the Board, the Veteran raised the issue of entitlement to service connection for a right hip disorder, to include as due to a service-connected left knee disorder.  In January 2009 and during his November 2009 hearing before the Board, the Veteran raised the issue of entitlement to an effective date prior to November 8, 2007 for the grant of service connection for traumatic arthritis of the left knee, with limited extension, as well as the issues of whether the February 26, 2007 rating decision was clearly and unmistakably erroneous by not granting service connection for traumatic arthritis of the left knee, with limited extension, and whether the November 30, 2007 rating decision was clearly and unmistakably erroneous by assigning the effective date of November 8, 2007 for the grant of service connection for traumatic arthritis of the left knee, with limited extension.  In addition, in a January 2012 Informal Hearing Presentation, the Veteran's representative raised the issue of entitlement to service connection for depression secondary to a service-connected left knee disorder.  These issues have not been developed for appellate review, and are therefore referred to the RO for appropriate action.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).  

The issue of entitlement to a total disability rating for compensation based on individual unemployability (TDIU) is remanded to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  Prior to November 3, 2008, the Veteran's left knee traumatic arthritis was manifested by extension limited to 0 degrees and 5 degrees.

2.  On and after November 3, 2008, the Veteran's left knee traumatic arthritis was manifested by extension limited to 10 degrees, with pain at 20 degrees; 10 degrees; 18 degrees, with pain at 29 degrees; and 15 degrees.

3.  Since the initial grant of service connection, the Veteran's left knee traumatic arthritis was manifested by flexion limited to 130 degrees, 120 degrees, 110 degrees, 100 degrees, and 80 degrees.


CONCLUSIONS OF LAW

1.  Prior to November 3, 2008, the criteria for an initial compensable evaluation for left knee traumatic arthritis, with limited extension, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5261 (2011).

2.  On and after November 3, 2008, the criteria for an increased rating of 30 percent, but no more, for left knee traumatic arthritis, with limited extension, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5261 (2011).

3.  The criteria for an initial evaluation in excess of 10 percent for left knee traumatic arthritis, with limited flexion, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5260 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  Prior to a December 2011 readjudication of the Veteran's claims, a letter dated in August 2006 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded, Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA defect may be cured by the issuance of a fully compliant notification letter followed by a re-adjudication of the claim).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. - (2009).  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The Veteran's service treatment records and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran was afforded five VA examinations pertaining to his claims during the course of his appeal.  38 C.F.R. § 3.159(c)(4).  In a January 2012 Informal Hearing Presentation, the Veteran's representative argued that the July 2010 VA examination was inadequate because the VA examiner found that the Veteran's left knee disabilities had no effect on his usual occupation merely because the Veteran was retired, and did not consider the effects of the Veteran's left knee disabilities on his employability assuming that he was not retired.  However, the Veteran's representative did not indicate that the April 2011 VA examination was inadequate, and the Board observes that the April 2011 VA examiner concluded that the Veteran's left knee disabilities caused significant effects on employability even though the Veteran reported that he was retired.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, the Board finds the April 2011 VA examination to be adequate, as it provides sufficient detail to determine the severity of the Veteran's service-connected left knee disabilities.  Although the Veteran reported in a January 2012 statement that the VA examiner forced his knee into abnormal positions to determine range of motion and gave false numbers, the Veteran did not indicate which VA examiner he was referring to.  As the April 2011 VA examiner provided active range of motion findings, and not passive range of motion findings, it is unlikely that the April 2011 VA examiner forced the Veteran's knee into a position to determine range of motion.  In addition, there is no evidence indicating that the range of motion numbers reported were false other than the Veteran's statement, which the Board does not find to be competent, as the Veteran does not have the medical knowledge and training needed to determine range of motion findings.  Accordingly, the Board finds that the April 2011 VA examination is adequate upon which to base this decision.

Finally, there is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  See Pelegrini, 18 Vet. App. 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran alleges that he is entitled to increased ratings for his service-connected left knee disorders.  During a November 2009 hearing before the Board, the Veteran testified that his left knee disorder caused him great difficulty doing ordinary things, such as household chores, taking a shower, getting dressed, climbing ladders, climbing and descending stairs, and stepping on or off of a curb.  He indicated that his knee fell out of place a number of times.  He testified that he had to leave two jobs due to his left knee symptoms.  He also indicated that he could no longer do things that he enjoyed doing, such as playing golf and hunting.  He reported that the flexibility was gone and that the pain was constant, which he rated as a 6 on a 1 to 10 scale.  He indicated that the pain sometimes flared.  He noted that the pain woke him up at night if he rolled over wrong.  He stated that his problems have not changed since he filed his initial claim in 2006, but noted that, if anything, they were worse.  He reported that he had left knee swelling with increased pain, and that his knee sometimes locked.  He indicated that he used a brace to ambulate.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2011).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21 (2011); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

With regard to the Veteran's left knee extension, the level of disability prior to November 3, 2008 and the present level of disability on and after November 3, 2008 are of primary concern.  With regard to the Veteran's left knee flexion, the level of disability at the time that service connection was granted is of primary concern.  Additional staged ratings are appropriate when the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In January 2007, the Veteran underwent a VA joints examination.  The Veteran reported daily left knee pain, which he rated as a 5 on a 1 to 10 scale.  The pain was located along the bilateral joint lines and was associated with a grinding sensation.  The Veteran denied radiation, weakness, stiffness, heat, and redness.  He had occasional swelling and a sensation of giving way.  There was no instability.  The Veteran noted that, if he crossed the left knee over the right, he had a locking sensation requiring manual extension.  There was no fatigue or lack of endurance.  He reported weekly flare-ups, which lasted for hours.  During flares, he described the pain as a 7 on a 1 to 10 scale.  He noted that the flares were precipitated by prolonged standing or excessive walking and alleviated with rest.  The Veteran wore a Neoprene brace.  There were no episodes of dislocation or subluxation.  There was no inflammatory arthritis.  The Veteran reported that he was retired as a human resources officer due to number of years and other personal issues, not due to his left knee disorder.  He denied incapacitating episodes.  Physical examination revealed active range of motion with flexion to 130 degrees and extension to 0 degrees.  There was no change with repetition.  Lateral collateral and medial collateral ligaments were intact with 30 degrees of flexion and varus/valgus stress.  Anterior cruciate and posterior cruciate ligaments were intact with Lachman maneuver.  The medial meniscus and lateral meniscus were intact with McMurray maneuver.  The only evidence of pain was with forced flexion of the knee.  There was no edema, effusion, instability, tenderness to palpation, heat, redness, abnormal movement, or guarding, except for passive range of motion past 130 degrees.  There was an elliptical scar measuring 4 inches by 1/4 inch, pale in appearance, surrounding the skin over the medial joint line.  There was no tenderness to palpation, no underlying tissue loss, no adhesion, no hypertrophy, no keloid formation, and no hyperpigmentation.  The diagnosis was traumatic arthritis of the left knee.

January 2007 VA x-rays of the left knee revealed advanced degenerative changes of the left knee.  In March 2007, the Veteran complained of ongoing chronic left knee pain.  An April 2007 VA treatment record reflects that the Veteran reported chronic left knee pain and noted that his knee gave out the week before, and he fell down.  He complained of pain with certain sitting positions and with walking.  He stated that he wore a brace.  Examination of the left knee revealed crepitus with no effusion.  There was mild tenderness over the medial and lateral joint lines.  There was decreased flexion but full extension.  The diagnosis was chronic left knee pain.  In June 2007, the Veteran underwent an injection of the joint with corticosteroids.  A June 2007 VA treatment record reflects the Veteran's complaints of left knee pain.  He complained of occasional locking, giving way, and swelling.  He noted that he gave up golf, long walking, and driving a manual transmission vehicle.  He indicated that wearing a wrap around neoprene sleeve helped his stability.  Physical examination revealed antalgic gait.  Range of motion of the left knee revealed flexion to 110 degrees and extension to 5 degrees.  There was no varus deformity, valgus deformity, varus instability, or valgus instability.  An anterior drawer test was trace versus negative on the right.  A posterior drawer test was negative.  A McMurray test was negative.  Patellar tracking was good with 2+ crepitus.  There was no patellar apprehension.  There was tenderness along the lateral joint line and trace effusion.  X-ray of the left knee showed moderate to severe narrowing of the lateral joint space on standing, which increased to severe with bone on bone, laterally, on standing.  There was also mild narrowing of the medial joint space with mild osteoarthritis of the medial and patellofemoral compartment.  The diagnoses were severe osteoarthritis of the left knee and probable old anterior cruciate ligament tear.  

In an April 2007 lay statement, J.T. reported that the Veteran had trouble rising from a seated position, limped, could only walk short distances, had constant pain, could not do things that he previously could do such as playing golf, and had trouble climbing stairs.  In an April 2007 statement, J.P. stated that the Veteran had trouble walking and sitting, that he limped, and that he could not do things that he used to enjoy doing, such as golfing, driving motorcycles, and driving manual transmission vehicles.  In an April 2007 statement, T.C. noted that the Veteran had left knee pain on movement, difficulty moving from a sitting to a standing position, moved at a slower pace, and struggled with an inability to use his knee.  In an April 2007 statement, G.M. reported that the Veteran's left knee swelled and changed color, and that it caused the Veteran pain.  He noted that the Veteran had trouble getting up from a chair and that it interfered with the Veteran's ability to do everyday things, as well as play golf and dance.  In an undated statement, J.F. stated that the Veteran walked with a limp, that he had pain, that he had difficulty climbing and descending stairs.  J.F. also stated that the Veteran had two falls because his knee gave way, that he had a hard time standing from a sitting position, and that he could not enjoy hobbies that he used to enjoy, such as golf.  In an April 2007 statement, W.E. reported that the Veteran had difficulty performing tasks that he should be able to do.

In November 2007, the Veteran underwent a VA joints examination.  The Veteran complained of medial and lateral knee pain which was constant and moderate.  He indicated that his knee pain flared three to four times per month with severe symptoms lasting all day.  He denied additional limitation of motion during flares.  The Veteran reported joint symptoms including giving way, instability, pain, stiffness, and weakness.  He denied deformity and episodes of dislocation or subluxation.  He reported that he had locking episodes if he tried to sit cross-legged, and the VA examiner indicated that effusion was noted on knee examinations at times.  The Veteran also noted that he had left knee swelling at times.  He stated that he retired from his occupation doing consulting work, noting that his left knee would be aggravated by walking and standing when he toured plants.  He reported that he could complete activities of daily living, although he had trouble bending his knee enough to put socks and shoes on.  He indicated that he used a left knee brace for walking.  There was no evidence of inflammatory arthritis.  There were functional limitations on standing of 30 minutes and functional limitations on walking of 10 minutes.  Physical examination revealed a mild antalgic gait on the left.  There was no evidence of abnormal weight bearing.  There was evidence of a mild bony enlargement, deformity, tenderness, and painful movement.  There were no bumps consistent with Osgood-Schlatter's disease.  There was crepitation and grinding, but no mass behind the knee, clicks or snaps, instability, patellar abnormality, or meniscus abnormality.  Range of motion revealed flexion to 120 degrees, with pain, and extension to 5 degrees.  There was no additional limitation of motion on repetitive use.  There was no loss of a bone or part of a bone, no inflammatory arthritis, no joint ankylosis, and no indication of unequal leg length.  The diagnosis was severe osteoarthritis of the left knee.  

A September 2008 VA treatment record indicates that the Veteran had left knee pain.  He stated that relief after a prior cortisone injection only lasted a few days.  The Veteran was wearing a lateral unloader brace.  There was no effusion.  The diagnoses were severe left knee osteoarthritis and probable old anterior cruciate ligament tear.  The Veteran underwent a Synvisc injection to the left knee.  In October 2008, the Veteran underwent a second Synvisc injection to the left knee.  

In November 2008, the Veteran underwent another VA joints examination.  The Veteran complained of left knee pain located in the medial and lateral joint space.  He indicated that the pain was constant and achy.  He denied any limitation of motion, with flares.  The Veteran indicated that he took Motrin for the pain.  Joint symptoms included pain and weakness, with one instance of giving way.  There was no deformity, instability, stiffness, episodes of dislocation or subluxation, locking episodes, or effusion.  There was no swelling, redness, or heat.  The Veteran reported that he used a brace for ambulation.  The Veteran did not have inflammatory arthritis.  He was unable to stand or walk for more than 30 minutes and could only walk about 25 yards at one time.  Physical examination revealed antalgic gait, favoring the left knee.  There was no evidence of abnormal weight bearing.  There was bony enlargement and tenderness, but no deformity.  There were no bumps consistent with Osgood-Schlatter's disease.  There was minimal crepitation, no mass behind the knee, no clicks or snaps, no grinding, no instability, no patellar abnormality, and no meniscus abnormality.  Range of motion revealed flexion to 130 degrees, with pain at 100 degrees, and extension to 10 degrees, with pain at 20 degrees.  There was no additional limitation of motion on repetitive use.  There was no loss of a bone or part of a bone, no inflammatory arthritis, no joint ankylosis, and no indication of unequal leg length.  X-rays showed degenerative joint disease of the left knee.  The diagnosis was posttraumatic degenerative joint disease of the left knee.  The Veteran reported that he retired from sales work because he was unable to stand or walk as necessary due to left knee pain.  The left knee disorder caused no effects on chores, feeding, dressing, toileting, or grooming.  There was some effect on shopping and bathing.

A February 2009 VA treatment record reveals that the Veteran complained of left knee pain.  The physician noted that he wore a hinged brace that helped with perceived instability.  The Veteran indicated that his pain was getting worse, noting that he awoke from sleep routinely.  He was interested in a knee replacement.  Physical examination revealed a benign knee, with no effusion.  Range of motion revealed flexion to 100 degrees and extension to 10 degrees.  Varus, valgus, anterior, and posterior motions were stable.  There was a healed medial scar.  X-rays showed tricompartmental degenerative joint disease.  The diagnosis was left knee degenerative joint disease.  The physician indicated that the Veteran was a good candidate for total knee arthroplasty.  He declined a repeat steroid injection.

In November 2009, the Veteran complained of knee pain.  He was ambulatory without assistance.  In April 2010, the Veteran complained of chronic left knee pain.  He indicated that he wanted to consider surgical options, including knee replacement.  The diagnosis was osteoarthritis, with knee pain.  A September 2010 VA treatment record notes the Veteran's complaints of chronic knee pain.  The Veteran was given Vicodin and advised to schedule a follow-up appointment for pain management and evaluation for chronic narcotics.

In July 2010, the Veteran underwent a VA joints examination.  The Veteran complained of severe left knee pain, which limited all weight bearing activity.  He wore a knee brace and had a history of falls secondary to the knee giving way.  He noted that he was told that he needed a total knee replacement, but was not a candidate for surgery due to other health conditions.  The Veteran reported left knee giving way, instability, pain, stiffness, weakness, incoordination, decreased speed of joint motion, repeated effusions, swelling, tenderness, and severe flare-ups every week which lasted for hours.  He denied episodes of dislocation or subluxation, but reported locking episodes every week.  He noted that precipitating factors for flare-ups included awkward motion, sleeping wrong, and increased activity.  Alleviating factors were time, rest, medication, ice or heat, and topical heat balm.  He indicated that during flare-ups, his sleep was disturbed and he could not tolerate weight bearing activity.  There were no constitutional symptoms of arthritis and no incapacitating episodes of arthritis.  The Veteran was able to stand for 15 to 30 minutes and walk approximately 1/4 mile.  He stated that he always used a knee brace.  

Physical examination revealed an antalgic gait, with poor propulsion.  There was abnormal weight bearing and abnormal shoe wear pattern.  There was no loss of bone or part of a bone and no inflammatory arthritis.  There was bony joint enlargement, crepitus, deformity, edema, tenderness, pain at rest, instability, weakness, abnormal motion, and guarding of movement.  There were no bumps consistent with Osgood-Schlatter's disease and there was no mass behind the knee.  There were clicks or snaps and grinding.  There was instability, with mild valgus/varus motion or medial/lateral motion straight or at 30 secondary to loss of joint space.  The ligaments were solid.  There was patellar abnormality, with abnormal tracking and subpatellar tenderness.  There was meniscus abnormality, with locking and evidence of tear, but no effusion or dislocation.  A McMurray's test was negative.  Severe osteoarthritic meniscal damage was obvious.  Range of motion revealed flexion to 80 degrees and extension to limited by 18 degrees.  There was objective evidence of pain following repetitive motion, with additional limitations after three repetitions, with flexion limited to 80 degrees and extension limited to 29 degrees.  The most important factor was pain.  There was no joint ankylosis.  The right quadriceps at mid belly was 19 5/8 inches and the left was 17 5/8 inches, 6 inches above the medial joint line of the knee.  X-rays of the left knee revealed tricompartmental osteoarthritis, with mild degenerative changes in the medial and patellar compartments and severe degeneration of the lateral compartment, with slight interval increase in the joint space loss and small suprapatellar joint effusion.  The diagnosis was left knee tricompartment osteoarthritis, severe in the lateral compartment.  The examiner stated that there were no significant effects on the Veteran's usual occupation, but indicated that there were severe effects on his ability to perform chores, go shopping, and exercise.  The Veteran's left knee disorder prevented him from playing sports, had moderate effects on traveling and bathing, had mild effects on recreation, dressing, and driving, and had no effects on toileting or grooming.  The examiner noted that the Veteran had to sell his manual transmission vehicle to purchase an automatic vehicle due to his knee, and indicated that he could only ride in a vehicle for approximately 45 to 50 minutes before the knee pain became moderately severe.

In an April 2010 statement, the Veteran stated that his symptoms included lateral instability, locking, pain, limited flexion, and limited extension.  In a September 2010 statement, the Veteran reported that his left knee continued to "fall-out-of-joint frequently" and that there was a "loud 'crack'" when it did.  

In April 2011, the Veteran underwent a VA joints examination.  The Veteran complained of left knee pain and indicated that he took Hydrocodone and Acetaminophen to treat the pain.  The Veteran reported left knee giving way, instability, pain, stiffness, weakness, incoordination, decreased speed of joint, falling out of joint, daily episodes of dislocation or subluxation, and locking episodes several times a week.  He denied deformity, effusions, and symptoms of inflammation.  He noted severe flare-ups, which occurred weekly, and lasted for hours.  He indicated that precipitating factors included walking, climbing or descending stairs, making abrupt movements, and stepping into or out of his car.  The Veteran indicated that his flares made him unable to walk, and that he had to sit down and not bear weight.  There were no constitutional symptoms of arthritis and no incapacitating episodes of arthritis.  The Veteran was able to stand for 15 to 30 minutes and was unable to walk more than a few yards.  He used a left knee brace.  

Physical examination revealed the Veteran's gait to be antalgic.  There was evidence of abnormal weight bearing, but no callus formation or skin breakdown.  There was an abnormal shoe wear pattern of the left shoe.  There was no loss of a bone or part of a bone or imflammatory arthritis.  There was tenderness, pain at rest, instability, weakness, and abnormal motion.  There were no bumps consistent with Osgood-Schlatter's disease.  In addition, there was no crepitation, no mass behind the knee, no clicks or snaps, and no grinding.  There was mild instability and a left patellar abnormality.  There was no meniscus abnormality or abnormal tendons or bursae.  Range of motion revealed flexion to 110 degrees and extension limited by 15 degrees.  There was objective evidence of pain with motion.  There was objective evidence of pain following repetitive motion, but there were no additional limitations after three repetitions of range of motion.  There was no joint ankylosis.  X-rays of the left knee revealed moderate medial compartment osteoarthritis, small joint effusion, severe joint space loss in the lateral compartment, moderate to severe joint space loss in the medial compartment, no fracture or dislocation or erosion, and moderate patellofemoral compartment joint space loss.  The diagnosis was moderate medial compartment osteoarthritis, with small effusion.  The examiner noted that the Veteran's usual occupation was a trainer of industrial sales, but that he was retired.  The examiner stated that the Veteran's left knee disorder had significant effects on his usual occupation, including decreased mobility, problems with lifting and carrying, weakness or fatigue, decreased strength, and pain, resulting in the assignment of different duties and increased tardiness.  The examiner also indicated that there were effects on the Veteran's usual daily activities, including moderate effects on chores, shopping, traveling, bathing, and dressing; mild effects on driving; and no effects on feeding, toileting, and grooming.  The Veteran's left knee disorder prevented him from exercising, engaging in sports, and engaging in recreation.

The Veteran's left knee disorder has been assigned a noncompensable evaluation for limited extension under the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5261, prior to November 3, 2008; a 10 percent evaluation for limited extension under the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5261, on and after November 3, 2008;, and a 10 percent evaluation for limited flexion under the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5260.  In the selection of diagnostic code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2011).  The hyphenated diagnostic code in this case indicates that traumatic arthritis, under Diagnostic Code 5010, was the service-connected disorder, and that limitation of leg flexion under Diagnostic Code 5260 and limitation of leg extension under Diagnostic Code 5261 are residual conditions.

Traumatic arthritis, substantiated by x-ray findings, is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis is rated on the basis of limitation of motion.  However, when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is warranted for each major joint affected by limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  For the purpose of rating disability from arthritis, the knee is considered to be a major joint.  38 C.F.R. § 4.45 (2011).  However in this case, a compensable evaluation based on limitation of motion of the left knee has been assigned throughout the appeal period.

Limitation of motion of knee joints is rated under Diagnostic Code 5260 for flexion, and Diagnostic Code 5261 for extension.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  Under Diagnostic Code 5260, flexion that is limited to 60 degrees is noncompensable and flexion that is limited to 45 degrees warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Under Diagnostic Code 5261, extension that is limited to 5 degrees is noncompensable and extension that is limited to 10 degrees warrants a 10 percent evaluation.  Extension that is limited to 15 degrees warrants a 20 percent evaluation, extension limited to 20 degrees warrants a 30 percent evaluation, and extension that is limited to 30 degrees warrants a 40 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  Normal motion of a knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II (2011).  Recurrent subluxation or lateral instability of the knee warrants a 10 percent evaluation when it is slight and a 20 percent evaluation when it is moderate.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).

Prior to November 3, 2008, the medical evidence showed left knee extension limited to 0 degrees and 5 degrees.  The noncompensable evaluation is based on limitation of left knee extension under Diagnostic Code 5261.  As noted above, under Diagnostic Code 5261, extension that is limited to 5 degrees is noncompensable and extension that is limited to 10 degrees warrants a 10 percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.  As the objective medical evidence of record prior to November 3, 2008 shows left knee extension limited to 0 degrees and 5 degrees, the evidence does not show that extension was limited to at least 10 degrees.  Accordingly, an initial compensable evaluation prior to November 3, 2008 for left knee extension is not warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5261.

On and after November 3, 2008, the medical evidence showed left knee extension limited to 10 degrees, with pain at 20 degrees; 10 degrees; 18 degrees, with pain at 29 degrees; and 15 degrees.  The current 10 percent evaluation is based on limitation of left knee extension under Diagnostic Code 5261.  As noted above, under Diagnostic Code 5261, extension that is limited to 10 degrees warrants a 10 percent evaluation.  Extension limited to 15 degrees warrants a 20 percent evaluation, extension limited to 20 degrees warrants a 30 percent evaluation, and extension limited to 30 degrees warrants a 40 percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.  As the objective medical evidence of record on and after November 3, 2008 shows left knee extension limited to 10 degrees, with pain at 20 degrees; and 18 degrees, with pain at 29 degrees, following repetitive motion, the evidence shows that an increased evaluation of 30 percent is warranted for left knee extension on and after November 3, 2008.  An evaluation greater than 30 percent is not warranted on and after November 3, 2008, because the evidence does not show extension limited to 30 degrees or more.  Accordingly, an increased evaluation of 30 percent, but no more, on and after November 3, 2008 for left knee extension is warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5261.

Since the initial grant of service connection, the medical evidence showed left knee flexion limited to 130 degrees, 120 degrees, 110 degrees, 100 degrees, and 80 degrees.  The Veteran's current 10 percent evaluation is based on limitation of left knee flexion under Diagnostic Code 5260.  As noted above, under Diagnostic Code 5260, flexion that is limited to 60 degrees warrants a noncompensable evaluation, flexion limited to 45 degrees warrants a 10 percent evaluation, and flexion that is limited to 30 degrees warrants a 20 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  As the objective medical evidence of record shows that the Veteran had left knee flexion limited to 130 degrees, 120 degrees, 110 degrees, 100 degrees, and 80 degrees, the evidence does not show that flexion was limited to 30 degrees.  Accordingly, an initial evaluation greater than 10 percent for left knee flexion is not warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5260.

Other potentially applicable diagnostic codes have been considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  However, as the objective evidence of record does not demonstrate left knee ankylosis or impairment of the fibula, tibia, or femur, an increased evaluation for a left knee disorder is not warranted on those bases.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262 (2011).  Although there is evidence of meniscus abnormality and locking in the July 2010 VA examination, the VA examiner found that there was no dislocation or effusion.  Moreover, there is no other evidence indicating dislocation or removal of the meniscus, and the April 2011 VA examiner reported that there was no meniscus abnormality.  Therefore, ratings in excess of those assigned are not warranted based on dislocation or removal of the semilunar cartilage.  38 C.F.R. § 4.71a, Diagnostic Codes 5258. 5259 (2011).  Additionally, ratings in excess of those assigned are not permitted for genu recurvatum, as there is no evidence of that manifestation.  38 C.F.R. § 4.71a, Diagnostic Code 5263 (2011).

The Board has also considered whether a separate evaluation is warranted for the Veteran's left knee scar.  Such a separate evaluation may only be assigned if there are separate and distinct manifestations from the same injury.  See 38 C.F.R. § 38 C.F.R. § 4.14 (2011) (noting that the evaluation of the same disability or the same manifestations of a disability under various diagnoses constitutes prohibited pyramiding); but see Esteban v. Brown, 6 Vet. App. 259 (1994) (finding that when a veteran has separate and distinct manifestations from the same injury he should be compensated under different diagnostic codes).  During the pendency of this appeal, VA revised the criteria for diagnosing and evaluating the skin, effective October 23, 2008.  See 73 Fed. Reg. 54708-12 (Sept. 23, 2008).  With regard to the revision made to the skin regulations effective October 23, 2008, the revised criteria apply to all applications for benefits received by VA on or after that date.  As the Veteran's claim was received prior to October 23, 2008, the revised criteria are not for application in this case.  The amendment allows for a Veteran to request a review of a scar disability under the revised criteria irrespective of whether the Veteran's disability has increased since the last review.  Id.  However, no such request has been made.  Accordingly, the Veteran's left knee scar will not be considered under the revised criteria effective October 23, 2008. 

A separate rating for the Veteran's left knee scar is not warranted in this case, as there is no evidence that the Veteran's scar was deep, caused limited motion, exceeded 144 square inches (929 square centimeters), was unstable, was painful on examination, or caused limitation of function of the knee.  38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2008).  Accordingly, a separate evaluation for a left knee scar is not warranted.

The Board has also considered whether a separate evaluation is warranted for left knee recurrent subluxation or lateral instability.  See VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997) (arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that any separate rating is based upon additional disability); VAOPGCPREC 9-98; 63 Fed. Reg. 56704 (1998) (if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59).  However, a separate evaluation for left knee instability was assigned in a December 2011 rating decision.

The Board has also considered whether there is any additional functional loss not contemplated in the currently assigned ratings.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Factors involved in evaluating and rating disabilities of the joints include: weakness, fatigability, lack of coordination, restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.  The Board acknowledges that there is evidence that the Veteran reported pain during flare-ups, which additionally limited his left knee range of motion.  A January 2007 VA examiner reported that the Veteran's left knee disorder caused no fatigue or lack of endurance.  During a November 2007 VA examination, the Veteran denied additional limitation of motion during flare-ups.  In addition, the November 2007 VA examiner reported that there was no additional limitation of motion during repetitive use.  Similarly, during a November 2008 VA examination, the Veteran denied additional limitation of motion during flare-ups.  The November 2008 VA examiner reported that there was no additional limitation of motion on repetitive use.  The July 2010 VA examiner found that limitation of motion of the left knee was additionally limited by pain after repetitive motion, noting that extension was additionally limited to 29 degrees following repetitive motion.  The examiner also reported that there was bony joint enlargement, crepitus, deformity, edema, tenderness, instability, weakness, abnormal motion, and guarding of movement.  The April 2011 VA examiner concluded that there was objective evidence of pain following repetitive motion, but no additional limitation of motion after three repetitions.  The examiner indicated that there was tenderness, pain at rest, instability, weakness, and abnormal motion.  The Veteran repeatedly reported that he always wore a knee brace on his left knee, and that his left knee disorder prevented him from golfing and driving manual transmission vehicles.  The VA examinations indicate that his knee disorder caused difficulties with activities of daily living, including preventing playing sports; severe effects on performing chores, shopping, and exercising; moderate effects on traveling and bathing; mild effects on recreation, dressing, and driving; and no effects on toileting and grooming.

The Board acknowledges that there is evidence that the Veteran had additional pain, as well as instability, weakness, guarding, crepitation, grinding, deformity, edema, tenderness, abnormal motion, guarding, and pain with repetitive use.  He reported that he always wore a knee brace and that his left knee disability impacted his daily life, as he could not stand or sit for long periods of time, golf, drive motorcycles, drive manual vehicles, and had difficulty climbing and descending stairs and curbs.  Although repetitive use may have caused additional instability, weakness, guarding, crepitation, grinding, incoordination, dislocation, subluxation, and locking, there is no evidence that those factors caused additional limitation of motion not contemplated within the current ratings.  The Board acknowledges that the July 2010 VA examiner found that the Veteran's left knee range of motion was additionally limited by pain after repetitive motion.  However, as discussed above, the Board has increased the Veteran's left knee evaluation to 30 percent based on the findings in that VA examination report.  Accordingly, the evidence does not reflect functional loss beyond that contemplated in the currently assigned evaluations.  Increased evaluations for a left knee disorder based on these provisions are not warranted as the evidence of record shows no additional functional impairment, fatigability, incoordination, weakness, or pain beyond that already contemplated within the assigned evaluations.  38 C.F.R. §§ 4.40, 4.45; see also Deluca, 8 Vet. App. at 206. 

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2011).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's left knee disorder is not so unusual or exceptional in nature as to render the ratings for this disorder inadequate.  The criteria by which the Veteran's left knee disorder is evaluated specifically contemplate the level of impairment caused by that disability.  Id.  The Veteran's left knee disability was evaluated under to 38 C.F.R. § 4.71a, for limitation of motion and arthritis of the knee, the criteria of which are found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  As demonstrated by the evidence of record, prior to November 3, 2008, the Veteran's left knee traumatic arthritis was manifested by extension limited to 0 degrees and 5 degrees.  On and after November 3, 2008, the Veteran's left knee traumatic arthritis was manifested by extension limited to 10 degrees, with pain at 20 degrees; 10 degrees; 18 degrees, with pain at 29 degrees;, and 15 degrees.  Since the initial grant of service connection, the Veteran's left knee traumatic arthritis was manifested by flexion limited to 130 degrees, 120 degrees, 110 degrees, 100 degrees, and 80 degrees.  When comparing the Veteran's symptoms with the symptoms contemplated in the Rating Schedule, the Board finds that the schedular evaluations regarding the Veteran's left knee disorder are not inadequate.  Ratings in excess of the currently assigned ratings are provided for certain manifestations of the knee disorder, but the medical evidence reflects that those manifestations are not present in this case.  The criteria for the assigned ratings more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluations are adequate and no referral is required.  

After review of the evidence of record, there is no evidence of record that would warrant a rating in excess of those assigned at any time during the period pertinent to this appeal.  38 U.S.C.A. 5110 (West 2002); see Fenderson, 12 Vet. App. at 126; see also Hart, 21 Vet. App. 505.  While there have been day-to-day fluctuations in the manifestations of the Veteran's service-connected left knee disorder, the evidence shows no distinct periods of time since service connection became effective, during which the Veteran's left knee disorder has varied to such an extent that a rating greater or less than those assigned would be warranted.  Cf. 38 C.F.R. § 3.344 (2011) (VA will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations).

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence does not show findings that meet the criteria for increased ratings in excess of those assigned herein, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Prior to November 3, 2008, an initial compensable evaluation for a traumatic arthritis of the left knee, with limited extension, is denied.

On and after November 3, 2008, an increased evaluation of 30 percent, but no more, is warranted for the Veteran's traumatic arthritis of the left knee, with limited extension, is granted, subject to the laws and regulations governing the payment of monetary benefits.

An initial evaluation greater than 10 percent for traumatic arthritis of the left knee, with limited flexion, is denied.


REMAND

In a January 2012 Informal Hearing Presentation, the Veteran's representative raised the issue of entitlement to a TDIU based on the Veteran's service-connected left knee disorder.  Thus, the issue of entitlement to TDIU has been raised.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (finding that once a veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider total rating for compensation based upon individual unemployability).  A request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id at 455.  As the RO has not yet considered whether the Veteran is entitled to TDIU, the issue must be remanded to the RO for consideration.

Accordingly, the case is remanded for the following action:

1.  The RO must provide the Veteran with a letter satisfying the duty to notify provisions with respect to his claim of entitlement to TDIU. 

2.  The RO must provide the Veteran with an examination to determine the effects of his service-connected left knee disability on his ability to maintain employment consistent with his education and occupational experience.  The claims file must be made available to the examiner for review in conjunction with the examination.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on a review of the case and the claims file, the examiner must provide an opinion as to whether the Veteran's service-connected disability alone precludes him from securing and following substantially gainful employment consistent with his education and occupational experience.  All opinions provided must include an explanation of the bases for the opinion.  If the requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  The report must be typed. 

3.  The RO must notify the Veteran that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file. 

4.  The RO must then adjudicate the issue of whether TDIU is warranted.  If the claim on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

5.  THE APPELLANT'S APPEAL IS ADVANCED ON THE DOCKET.  Accordingly, expeditious treatment is required.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


